                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,                 :     Case No. 3:17-cr-59
                                          :
            Plaintiff,                    :     Judge Thomas M. Rose
                                          :
v.                                        :
                                          :
MYRON BAKER,                              :
                                          :
            Defendant.                    :
______________________________________________________________________________

     ENTRY AND ORDER DENYING DEFENDANT’S MOTION IN LIMINE TO
          EXCLUDE EXPERT TESTIMONY AS CUMULATIVE (DOC. 97)
______________________________________________________________________________

       This case is before the Court on the Motion In Limine To Exclude Expert Testimony As

Cumulative (Doc. 97) (the “Motion”) filed by Defendant Myron Baker (“Baker”). On September

10, 2019, the Court held an evidentiary hearing on the Motion. (Doc. 99.) Baker submitted a

post-hearing memorandum in support of his Motion. (Doc. 100.) The Government filed a

Response in Opposition. (Doc. 101.) This matter is now ripe for review. For the reasons

below, the Court DENIES the Motion.

       I.     BACKGROUND

       Baker is charged with multiple firearm and drug charges, including knowingly and

intentionally distributing a mixture or substance containing a detectable amount of carfentanil

resulting in death or serious bodily injury. (Doc. 102.) The indictment alleges that “[d]eath

resulted to ‘J.V.’ from the use of such mixture or substance” and that “[s]erious bodily injury

resulted to ‘M.D.’ from the use of such mixture or substance.” (Id. at PAGEID # 478.) In its

post-hearing memorandum, the Government asserted that “[t]he evidence at trial will establish

                                              1
that, in addition to the one overdose death, first responders and a civilian provided two other

individuals with Narcan after they had overdosed on narcotics obtained from the defendant.”

(Doc. 101 at PAGEID # 466.)

       The Motion seeks to exclude the anticipated testimony of Dr. Brian Springer, M.D. (“Dr.

Springer”), under Federal Rule of Evidence 403, as being unfairly prejudicial, likely to cause

confusion of issues, likely to mislead the jury, and likely to cause undue delay, waste time, or

needlessly present cumulative evidence. (Doc. 100 at PAGEID # 458.) Baker argues that “the

testimony of Dr. Springer would merely be duplicative” and that Dr. Springer—and hearsay

testimony of Detective Patrick Bell—fail to lay foundation for substance and materiality for Dr.

Springer’s anticipated testimony. (See id. at PAGEID # 460-63.) Baker argues that “[t]he

hearsay testimony of Detective Bell … fails to lay a foundation to establish any conduct of

Defendant Baker for a nexus to Dr. Springer’s anticipated trial testimony.”

       In its post-hearing memorandum, the Government represented that:

       The United States provided notice to defendant that Dr. Brian Lee Springer, M.D.,
       would be called by the United States to testify as an expert witness. The United
       States provided notice that Dr. Springer’s anticipated testimony would discuss his
       qualifications as an expert, to include his experience in treating individuals who
       have used and/or overdosed from the use of heroin, fentanyl, carfentanil and other
       opioids. The United States also provided notice that Dr. Springer’s anticipated
       testimony would discuss the nature of natural, synthetic, and semi-synthetic
       opioids, including heroin, fentanyl, carfentanil and the nature of Narcan, the
       physiological effects resulting from the use of opioids like heroin, fentanyl, and
       carfentanil as well as the physiological effects of Narcan when used to treat an
       opioid overdose. The United States provided defendant with a copy of Dr.
       Springer’s curriculum vitae, which outlines his extensive experience as an
       emergency room physician and member of the faculty of the Boonshoft School of
       Medicine at Wright State University.

(Doc. 101 at PAGEID # 466.)




                                                2
       II.     ANALYSIS

       The Notes of the Advisory Committee on 2000 Amendments to Federal Rule of Evidence

702 underscore that experts may provide a general exposition of scientific principles, rather than

an opinion:

       Yet it might also be important in some cases for an expert to educate the factfinder
       about general principles, without ever attempting to apply these principles to the
       specific facts of the case. For example, experts might instruct the factfinder on the
       principles of thermodynamics, or bloodclotting, or on how financial markets
       respond to corporate reports, without ever knowing about or trying to tie their
       testimony into the facts of the case. The amendment does not alter the venerable
       practice of using expert testimony to educate the factfinder on general principles.
       For this kind of generalized testimony, Rule 702 simply requires that: (1) the expert
       be qualified; (2) the testimony address a subject matter on which the factfinder can
       be assisted by an expert; (3) the testimony be reliable; and (4) the testimony ‘fit’
       the facts of the case.

See also United States v. Brinson, 772 F.3d 1314, 1319-20 (10th Cir. 2014) (district court did not

abuse its discretion by permitting an expert that “was not familiar with the facts in the case” to

testify “about characteristics of the prostitution trade” because his testimony was sufficiently

reliable and “could have proven helpful” to the jury); United States v. McBeath, No. 3:15-cr-169,

2016 U.S. Dist. LEXIS 170053 (S.D. Ohio Dec. 8, 2016). Thus, as the Government points out in

its brief, although an expert may be used to give an opinion on the specific facts of the case in

which he or she is testifying, there is no requirement under Rule 702 (or Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993)) that the expert’s testimony actually address the

specific facts of the case. Instead, the generalized testimony must meet the four requirements set

forth in the Advisory Committee’s Notes quoted above.

       Based on the testimony and argument provided at the evidentiary hearing on the Motion,

the Court’s understanding is that Dr. Springer will be testifying as an expert witness regarding the

following general principles: the effects of opioid use, of opioid toxicity (including overdose),

                                                 3
potential short-term and long-term complications from opioid toxicity, and the treatment of opioid

toxicity—in particular the use of naloxone or Narcan. (Doc. 99 at PAGEID # 440, 447-50; see

also Doc. 101 at PAGEID # 470.)

        Based on representations made by the Government at the evidentiary hearing on the Motion

and in its post-hearing memorandum, the Court’s understanding is that Dr. Springer will not be

testifying as to the specific defendant in this case (Baker) or the specific factual allegations in this

case. The Court disagrees with Baker’s allegation that Dr. Springer testified at the evidentiary

hearing that he expects to offer opinions based on the facts provided to him regarding the details

of this case. (Doc. 100 at PAGEID # 462.) However, as the Government conceded, and based

on what has been presented to the Court, Dr. Springer “cannot opine on whether [the alleged

overdose] victims suffered from the effects of heroin and/or fentanyl or carfentanil” and he “will

not opine on the specific facts of this case.” (Doc. 101 at PAGEID # 470-71; see also Doc. 99 at

PAGEID # 448-50.)

        Therefore, based on the parties’ briefing and testimony at the evidentiary hearing, the Court

finds that the Government has met the requirements under Rule 702 to allow Dr. Springer’s

anticipated testimony. (See Doc. 99; Doc. 101 at PAGEID # 468-71.) The Court does not find

that Dr. Springer’s anticipated testimony will be cumulative, and the Motion is otherwise not well-

founded. See McBeath, 2016 U.S. Dist. LEXIS 170053. The Court DENIES Defendant’s

Motion In Limine To Exclude Expert Testimony As Cumulative (Doc. 97). This case remains set

for trial on November 4, 2019 at 9:00 a.m.

        DONE and ORDERED in Dayton, Ohio, this Friday, September 27, 2019.

                                                                     s/Thomas M. Rose
                                                             ________________________________
                                                                     THOMAS M. ROSE
                                                             UNITED STATES DISTRICT JUDGE
                                                   4
